



COURT OF APPEAL FOR ONTARIO

CITATION: Chavdarova v. The Staffing Exchange Inc., 2018 ONCA
    744

DATE: 20180911

DOCKET: C65403

Rouleau, Pardu and Benotto JJ.A.

BETWEEN

Lyudmila Chavdarova (a.k.a.) Mila Chavdarova

Appellant/Plaintiff

and

The Staffing Exchange Inc., (a.k.a.) TSE Canada
    Inc.

Respondent/Defendant

Lyudmila Chavdarova, self-represented

M. Polvere, for the respondent

Heard: September 10, 2018

On appeal from the judgment of Justice Douglas K. Gray of
    the Superior Court of Justice, dated May 9, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The order appealed from is for an amount less than $50,000. Such an appeal
    lies to the Divisional Court pursuant to s. 19(1)(a) of the
Courts of
    Justice Act
. It is the amount awarded and not the amount that was claimed
    that determines jurisdiction: see
McGrath v. Woodrow
(2001), 52 OR
    (3d) 732 (C.A.) para. 16. As a result, the appeal is quashed. Costs to the
    respondent fixed in the amount of $2,500 inclusive of disbursements and
    applicable taxes.


